DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a Final Office Action for application no. 17/414,573 for CLAMPING DEVICES, filed on 6/16/2021.  This correspondence is in response to the reply filed on 8/19/2022.  Claims 1-16 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the at least one electrical conductor" therein.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 is rejected for the same reasons as dependent on claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate parag3raphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman (U.S. Pat. 3,742,119).
Regarding claim 1, Newman teaches a clamping device for mounting a plurality of electrical conductor to a structure, the clamping device comprising: a first clamping body and a second clamping body mountable together for holding the plurality of electrical conductors (12) therebetween in one of a triangular arrangement and a square arrangement thereby reducing electrical losses and voltage drops, each one of the first and second clamping bodies being provided with a clamping face (111, 122) having at least one recess thereon, the at least one recess of the first clamping body and the at least one recess of the second clamping body forming together at least one damping aperture extending through the clamping device when the first and second clamping bodies are secured together; and at least one damping device (14) for mounting around the plurality of electrical conductors and insertable within the at least one damping aperture for holding in position the plurality of electrical conductors, the at least one damping device having a predetermined resilience enabling to absorb relative movements between the first and second clamping elements bodies and the plurality of electrical conductors.




[AltContent: textbox (1st clamping body)]
[AltContent: textbox (1st recess)][AltContent: arrow]
    PNG
    media_image1.png
    410
    870
    media_image1.png
    Greyscale

[AltContent: arrow]


[AltContent: arrow]
[AltContent: arrow]

[AltContent: textbox (2nd recess)]
[AltContent: textbox (2nd clamping body)]


Regarding claim 2, Newman teaches the device of claim 1, wherein at least one recess of the first clamping body comprises a single first recess, the at least one recess of the second clamping body comprises a single second recess, and the at least one damping aperture comprises a single damping aperture.
Regarding claim 6, Newman teaches the device of claim 1, wherein the at least one recess of the first clamping body comprises a plurality of first recesses, the at least one recess of the second clamping body comprises a plurality of second recesses, and the at least one damping aperture comprises a plurality of damping apertures.
Regarding claim 7, Newman teaches the device of claim 6, wherein the at least one damping aperture comprises a plurality of hollow damping bodies each for receiving a respective one of the plurality of electrical conductors and each insertable into a respective one of the plurality of damping apertures.
Regarding claim 12, as best understood, Newman teaches the device of claim 1, wherein the at least one electrical conductor comprises at least one bus bar conductor.
Regarding claim 13, as best understood, Newman teaches the device of claim 12, wherein the at least one bus bar conductor has a tubular shape.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (U.S. Pat. 3,742,119) in view of Dannenberg (U.S. Pat. 9,601,241).
Regarding claim 3, Newman teaches the device of claim 2, but does not teach that the at least one damping device comprises a first damping body insertable into the single first recess of the first clamping body and a second damping body insertable into the single second recess of the second clamping body.  Dannenberg, however, teaches that the damping body can be comprised of two pieces (Fig. 14) such that the at least one damping device comprises a first damping body insertable into the single first recess of the first clamping body and a second damping body insertable into the single second recess of the second clamping body in order to provide for ease of use.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the damping body comprised of two pieces such that the at least one damping device comprises a first damping body insertable into the single first recess of the first clamping body and a second damping body insertable into the single second recess of the second clamping body since constructing a formerly integral structure in various elements involves only routine skill in the art.  
Regarding claim 4, Newman and Dannenberg teach the device of claim 3, wherein the first damping body is provided with a plurality of first recesses and the second damping body is provided with a plurality of second recesses, the plurality of first recesses and the plurality of second recesses forming a plurality of conductor receiving apertures each for receiving a respective one of the plurality of electrical conductors when the first clamping body and the second clamping body are secured together.
Regarding claim 5, Newman and Dannenberg teach the device of claim 3, wherein Dannenberg teaches the first damping body comprises a first pair of lips (Fig. 14) for receiving the first clamping body therebetween, and the second damping body comprises a second pair of lips for receiving the second clamping body therebetween.
Regarding claim 8, Newman teaches the device of claim 7, but does not teach that each one of the plurality of hollow damping bodies is provided with a pair of lips for receiving the first clamping body and the second clamping body therebetween.  Dannenberg, however, teaches a plurality of hollow damping bodies provided with a pair of lips (Fig. 14) for receiving the first clamping body and the second clamping body therebetween in order to ensure proper positioning.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct each one of the plurality of hollow damping bodies provided with a pair of lips for receiving the first clamping body and the second clamping body therebetween in order to prevent sliding of the damping bodies and undesired movement.
Regarding claim 10, Newman and Dannenberg teach the device of claim 1, but do not teach that the at least one damping device is made of rubber.  Rubber is well known for its cost effectiveness and durability.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the at least one damping device made of rubber in order to provide a resilient material, and further, it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (U.S. Pat. 3,742,119) in further view of Katoka, et al. (U.S. Pat. 8,267,357).
Regarding claim 9, Newman teaches the device of claim 7, but does not teach that each one of the plurality of hollow damping bodies is provided with a slit extending along a length thereof for allowing insertion of the respective one of the plurality of electrical conductors therein.  Kataoka, however, teaches a plurality of hollow damping bodies that are provided with a slit extending along a length thereof for allowing insertion of the respective one of the plurality of electrical conductors therein (Fig. 4) in order to extend electric cables therethrough.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct each one of the plurality of hollow damping bodies provided in one piece with a slit extending along a length thereof for allowing insertion of the respective one of the plurality of electrical conductors therein as an alternate shape for providing access to an interior of the damping bodies to reduce installation time and loss of parts, and further, forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (U.S. Pat. 3,742,119) in view of Dannenberg (U.S. Pat. 9,601,241) in further view of Feige et al. (U.S. Pub. 2015/0121676).
Regarding claim 11, Newman and Dannenberg the device of claim 10, but do not teach that at least one damping device is made of Ethylene Propylene Diene Monomer (EPDM) rubber.  Feige, however, teaches that at least one damping device is made of Ethylene Propylene Diene Monomer (EPDM) rubber in order to provide an elastomeric plastic material for extending electric cables therethrough.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct at least one damping device made of Ethylene Propylene Diene Monomer (EPDM) rubber in order to allow for flexibility in supporting the electrical conductors.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (U.S. Pat. 3,742,119).
Regarding claim 14, Newman teaches a device (see figure above) comprising: a plurality of tubular electrical conductors for attachment to a structure; a first clamping body and a second clamping body mountable together for holding the plurality of tubular electrical conductors therebetween, each one of the first and second clamping bodies being provided with a clamping face having a predetermined shaped surface defining a plurality of apertures extending through the clamping device when the first and second clamping bodies are secured together, each one of the plurality of apertures being adapted for receiving a respective one of the plurality of tubular electrical conductors; but does not specifically teach that a ratio between an outer diameter and a wall thickness of each of the electrical conductors is at least 8:1 and the plurality of apertures being located so that a distance between centers of two adjacent ones of the tubular electrical conductors being equal to at least 2.5 times the outer diameter of the tubular electrical conductors.  It would have been obvious, however, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct a ratio between an outer diameter and a wall thickness of each of the electrical conductors is at least 8:1 and the plurality of apertures being located so that a distance between centers of two adjacent ones of the tubular electrical conductors being equal to at least 2.5 times the outer diameter of the tubular electrical conductors in order to provide an optimal distance for supporting and balancing the electrical conductors, and further, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 15, Newman teaches the device of claim 14, wherein the apertures of the first clamping body and the apertures of the second clamping body are located so that the apertures are arranged in one of a triangular arrangement and a square arrangement.
Regarding claim 16, Newman teaches the device of claim 14, further comprising at least one damping device (three) provided with a plurality of conductor receiving holes each for receiving a respective one of the tubular electrical conductors.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        November 18, 2022